UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1634


In Re:   HARRY SHAROD JAMES,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:14-hc-02105-F)


Submitted:   November 21, 2014               Decided:    December 17, 2014


Before KEENAN and    HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Harry Sharod James, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Harry     Sharod      James,        a     North        Carolina    prisoner,

petitions for a writ of mandamus seeking an order directing the

district court to transfer his recently filed habeas petition to

the Mecklenburg County Superior Court. *                         We conclude that James

is not entitled to mandamus relief.

                Mandamus relief is a drastic remedy and should be used

only       in   extraordinary      circumstances.               Kerr    v.   United     States

Dist.       Court,      426    U.S.     394,   402       (1976);        United    States      v.

Moussaoui,        333    F.3d    509,    516-17         (4th    Cir.    2003).      Further,

mandamus        relief    is    available      only      when    the     petitioner     has    a

clear right to the relief sought.                       In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                           Mandamus may not be

used as a substitute for appeal.                        In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).                        The relief sought by James

is not available by way of mandamus.

                Accordingly,       although        we    grant    leave      to   proceed     in

forma pauperis, we deny the petition for writ of mandamus.                                    We

dispense        with     oral    argument       because          the    facts     and   legal




       *
        While James’ habeas petition was initially filed in the
Eastern   District  of   North  Carolina,   it  has   since  been
transferred to the Western District of North Carolina.      James
has filed a supplement stating that he objects to the
jurisdiction of the Western District of North Carolina as well.



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   3